Citation Nr: 0508862	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1975 and from August 1977 to August 1979.  
It appears that the veteran had subsequent service in the 
Naval and Airforce reserves.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Essentially, the veteran contends that service connection for 
diabetes mellitus (claimed as secondary to exposure to 
herbicides), is warranted because he was exposed to Agent 
Orange while serving aboard the USS Ranger when that ship was 
in the waters off Vietnam.  It is verified that he was aboard 
that aircraft carrier when it was in the coastal waters off 
Vietnam from December 9, 1972 to January 3, 1973, January 14, 
1973 to January 30, 1973, and February 1, 1973 to February 6, 
1973.  He specifically alleges exposure to Agent Orange from 
washing and servicing airplanes, including changing the 
tires, on their return from air strikes in Vietnam.  

While the service department has indicated that it could not 
determine whether or not the veteran had in-country service 
in the Republic of Vietnam, he does not allege that he was 
exposed to Agent Orange in that manner.  There is no 
indication that he was asked to provide greater detail as to 
his Agent Orange exposure allegations, nor has there been an 
exhaustive attempt to verify the specific allegations.  As 
the veteran's claim is critically dependent on his ability to 
establish entitlement to the legal presumptions afforded 
veterans who were exposed to Agent Orange, as he has 
described incident(s) of such exposure, which may be capable 
of verification, and as all means of verification are not 
exhausted, the Board is bound to arrange for the further 
development.  

While it appears that medical records pertaining to a 2003 
Civil Service disability retirement may be outstanding, the 
diagnosis of diabetes is not in dispute, and the veteran does 
not allege that such records contain any information relating 
his diabetes to service.  Hence, development for those 
records is not necessary.  The earliest dated (June 1995) 
diabetes treatment records in the veteran's claims file from 
the Fresno VA Medical Center (VAMC) suggest earlier treatment 
for diabetes at that facility.  Since VA records are 
constructively of record (and might have bearing on the 
claim), they must be secured.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not specifically advised to submit 
everything he has pertinent to the claim.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
there is full compliance with all notice requirements of the 
VCAA without causing additional significant delay in the 
processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA (VCAA letter) as it 
pertains to the instant claim.  He must 
be specifically advised to submit 
everything in his possession pertinent 
to his claims.  He should have the 
opportunity to respond.  

2.  The RO should obtain complete 
records (those not already of record) 
of treatment the veteran received for 
diabetes at the Fresno VAMC.  
Specifically, the RO should obtain any 
pre June 1995 records of treatment for 
diabetes the veteran received at that 
facility.  

3.  The RO should ask the veteran to 
provide greater detail surrounding his 
Agent Orange exposure, including dates.  
Then the RO should contact the Naval 
Historical Center and ask them if the 
command history of the USS Ranger for the 
alleged period of exposure contains any 
information that might verify or 
corroborate the veteran's accounts.  If 
the Naval Historical Center is unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  If such 
information is not available from any 
source, it should be so noted in the 
record.

4.  After completion of the above (and 
any additional development suggested by 
the results of that requested above), the 
RO should review the claim.  If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law -
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



